Title: From George Washington to Board of War, 26 April 1781
From: Washington, George
To: Board of War


                        

                            
                            Gentlemen,
                            Head Quarters New Windsor 26h April 1781.
                        
                        I received a representation, see General Knox’s letter of 23d of April of which the inclosed is a Copy, from
                            General Knox, upon his being informed that the Board had directed the Military Stores at Fishkill to be delivered over to
                            the Dy Qr Mr—and Mr Rud’dock and his Assistants to be dismissed—General Knox has so fully pointed out the utility and
                            indeed necessity of keeping up such a post as that at Fishkill, that I have advised a suspension of the execution of the
                            order untill I can hear from you upon the subject—I will only add, that if such a post is necessary, Mr Ruddock and the
                            assistants are necessary also, more especially as General Knox informs me there are not more persons now employed in the
                            department in the field than the business requires. I shall be glad of a speedy answer, that I may direct the final
                            determination of the Board, whatever it may be, to be carried into execution. I have the honor to be &c. 

                    